Allowability Notice
This communication is responsive to Phone Call on 6/21/2022. 
Status of Claims:
Claims 1-4, 6, 8, 10 and 12 are allowed.
Claims 5, 7, 9, 11 and 13 were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voice message left to the examiner by Mr. Barry Choobin on 6/21/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.(Currently Amended) A computer-implemented system for optimizing a time- sensitive fog network, said time-sensitive fog network comprising a plurality of fog nodes, at least one TSN endpoint, and wherein said time-sensitive fog network is further configured to designate one of said plurality of fog nodes as a lead fog node, said lead fog node comprising: 
at least one processor; 
at least one memory module storing computer program code, and communicably coupled to said processor, wherein said memory module and the computer program code stored therein are configured, along with said processor, to cause said lead fog node to: 
cluster a plurality of computer-based resources assigned to each of said plurality of fog nodes, into a plurality of service-specific resource pools, based at least on resource type; 
determine a plurality of resource constraints attributable to said at least one TSN endpoint, based on said service-specific resources necessitated by said TSN endpoint for functioning thereof; 
generate a plurality of resource profiles corresponding to said at least one TSN endpoint, based on said resource constraints attributed to said at least one TSN endpoint, and wherein said resource constraints describe at least said service-specific resources necessitated by said at least one TSN endpoint for functioning thereof; 
identify from each of said service-specific resource pools, respective computer-based resources satisfying said resource profiles corresponding to said at least one TSN endpoint, and trigger said at least one TSN endpoint to consume said computer-based resources identified from each of said service-specific resource pools; 
and wherein said lead fog node is configured to selectively categorize at least some of said resource profiles as static and remaining resource profiles as dynamic, said lead fog node further configured to: 
selectively prioritize dynamic resource profiles over static resource profiles, or said static profiles over said dynamic profiles;
optimize an allocation of only said computer-based resources corresponding to said dynamic resource profiles, by identifying among said service-specific resource pools, at least one computer-based resource best fitting said dynamic resource profiles, in an event said dynamic resource profiles are prioritized over said static resource profiles; 
and optimize an allocation of only said computer-based resources corresponding to said static resource profiles, by identifying among said service-specific resource pools, at least one computer-based resource best fitting said static resource profiles, in an event said static resource profiles are prioritized over said dynamic resource profiles; 
and wherein said lead fog node is further configured to be responsive to iterative modifications to said resource profiles attributed to said at least one TSN endpoint, said lead fog node further configured to identify, from each of said service-specific resource pools, respective computer-based resources satisfying modified resource profiles, and trigger said at least one TSN endpoint to consume said computer-based resources identified based on said iteratively modified resource profiles;
wherein said processor is configured to selectively allow said at least one TSN endpoint to communicate with a peer TSN endpoint over said time-sensitive fog network, only in an event a proposed communication between said at least one TSN endpoint and said peer TSN endpoint fulfills at least one predefined communication constraint, and wherein said communication between said at least one TSN endpoint and said peer TSN endpoint is routed, by said processor, through at least some of a plurality of TSN switches embedded within corresponding fog nodes, and wherein said plurality of TSN switches are selected based at least on said communication constraint;
wherein said processor is configured to maintain said at least one TSN endpoint and said peer TSN endpoint in an OFF state, said processor further configured to selectively transform said at least one TSN endpoint and said peer TSN endpoint into an ON state, only in an event said communication between said at least one TSN endpoint and said peer TSN endpoint satisfies said communication constraint.

2. (Currently Amended)The time-sensitive fog network as claimed in claim 1, wherein said resource profiles corresponding to said at least one TSN endpoint include at least a device profile, a compute profile, a storage profile, a network profile, a security profile, and an application profile.

3. (Original) The time-sensitive fog network as claimed in claim 1, wherein said resource constraints include a device-specific constraint, a computational resource-related constraint, a network utilization-related constraint, a security- related constraint, a storage-related constraint, and an application related constraint.

4. (Original)The time-sensitive fog network as claimed in claim 1, wherein said plurality of service-specific resource pools include a device pool, a compute pool, a storage pool, a network pool, a security pool, and an application pool.

5. (Cancelled) 

6. (Currently Amended) The time-sensitive fog network as claimed in claim 1, wherein said processor iteratively searches said plurality of service-specific resource pools, to identify said computer-based resources satisfying said resource profiles and said resource constraints corresponding to said resource profiles.

7. (Cancelled) 

8. (Currently Amended) A computer-implemented method for optimizing a time- sensitive fog network incorporating a plurality of fog nodes and at least one TSN endpoint, said method comprising the following computer-implemented steps: 
designating one of said plurality of fog nodes as a lead fog node; 
clustering, by a processor embedded within said lead fog node, a plurality of computer-based resources assigned to each of said plurality of fog nodes, into a plurality of service-specific resource pools, based at least on resource type; 
determining, by said processor, a plurality of resource constraints attributable to said at least one TSN endpoint, based on said service-specific resources necessitated by said at least one TSN endpoint for functioning thereof; 
generating, by said processor, a plurality of resource profiles corresponding to said at least one TSN endpoint, based on said resource constraints attributed to said at least one TSN endpoint, and wherein said resource constraints describe at least said service-specific resources necessitated by said at least one TSN endpoint for functioning thereof;
 identifying, by said processor, from each of said service-specific resource pools, respective computer-based resources satisfying said resource profiles corresponding to said at least one TSN endpoint, and triggering said at least one TSN endpoint to consume said computer-based resources identified from each of said service-specific resource pools; 
selectively categorizing, by said processor, at least some of said resource profiles as static and remaining resource profiles as dynamic; 
selectively prioritizing, by said processor, dynamic resource profiles over static resource profiles, or said static profiles over said dynamic profiles; 
optimizing, by said processor, an allocation of only said computer-based resources corresponding to said dynamic resource profiles, by identifying among said service-specific resource pools, at least one computer-based resource best fitting said dynamic resource profiles, in an event said dynamic resource profiles are prioritized over said static resource profiles; 
optimizing, by said processor, an allocation of only said computer-based resources corresponding to said static resource profiles, by identifying among said service-specific resource pools, at least one computer-based resource best fitting said static resource profiles, in an event said static resource profiles are prioritized over said dynamic resource profiles; 
and identifying, by said processor, from each of said service-specific resource pools, in response to iterative modifications of said resource profiles, respective computer-based resources satisfying modified resource profiles, and triggering, by said processor, said at least one TSN endpoint to consume said computer-based resources identified based on said iteratively modified resource profiles;
wherein the method further includes the steps of selectively facilitating, by said processor, communication between said at least one TSN endpoint and a peer TSN endpoint over said time-sensitive fog network, based at least on fulfillment of at least one predefined communication constraint by said at least one TSN endpoint and said peer TSN endpoint, and routing, by said processor, said communication between said at least one TSN endpoint and said peer TSN endpoint through at least some of a plurality of TSN switches embedded within corresponding fog nodes, and wherein said at least some TSN switches are selected by said processor based at least on a communication constraint;
wherein the method further includes the step of maintaining, by said processor, said at least one TSN endpoint and said peer TSN endpoint[[s]] in an OFF state, and transforming, by said processor, said at least one TSN endpoint and said peer TSN endpoint into an ON state, only in an event said communication between said TSN endpoint and said peer TSN endpoint is determined to satisfy said communication constraint.

9. (Cancelled) 

10. (Currently Amended) The method as claimed in claim 8, wherein the method further includes the step of iteratively searching, by said processor, said plurality of service-specific resource pools, for identifying from said service-specific resource pools, said computer-based resources satisfying said resource profiles and said resource constraints corresponding to said resource profiles.

11. (Cancelled) 

12. (Currently Amended) A non-transitory computer-readable storage medium storing computer-executable instructions thereon, said computer-executable instructions, when executed by a computer processor, cause said processor to: 
optimize a time-sensitive fog network incorporating a plurality of fog nodes and at least one TSN endpoint, and wherein said computer-executable instructions further cause said processor to: 
designate one of said plurality of fog nodes as a lead fog node; cluster a plurality of computer-based resources assigned to each of said plurality of fog nodes, into a plurality of service-specific resource pools, based at least on resource type; determine a plurality of resource constraints attributable to said at least one TSN endpoint, based on said service-specific resources necessitated by said at least one TSN endpoint for functioning thereof; generate a plurality of resource profiles corresponding to said at least one TSN endpoint, based on said resource constraints attributed to said at least one TSN endpoint, and wherein said resource constraints describe at least said service-specific resources necessitated by said TSN endpoint for functioning thereof; identify from each of said service-specific resource pools, respective computer-based resources satisfying said resource profiles corresponding to said at least one TSN endpoint, and trigger said at least one TSN endpoint to consume said computer-based resources identified from each of said service-specific resource pools; 
selectively categorize at least some of said resource profiles as static and remaining resource profiles as dynamic; 
selectively prioritize dynamic resource profiles over static resource profiles, or said static profiles over said dynamic profiles; 
optimize an allocation of only said computer-based resources corresponding to said dynamic resource profiles, by identifying among said service-specific resource pools, at least one computer-based resource best fitting said dynamic resource profiles, in an event said dynamic resource profiles are prioritized over said static resource profiles; 
optimize an allocation of only said computer-based resources corresponding to said static resource profiles, by identifying among said service-specific resource pools, at least one computer-based resource best fitting said static resource profiles, in an event said static resource profiles are prioritized over said dynamic resource profiles; 
and identify from each of said service-specific resource pools, in response to iterative modifications of said resource profiles, respective computer-based resources satisfying modified resource profiles, and trigger said at least one TSN endpoint to consume said computer-based resources identified based on said iteratively modified resource profiles;
wherein said computer-executable instructions further cause said processor to: selectively facilitate communication between said at least one TSN endpoint and a peer TSN endpoint over said time-sensitive fog network, based at least on fulfillment of at least one predefined communication constraint by said at least one TSN endpoint and said peer TSN endpoint; 
route said communication between said at least one TSN endpoint and said peer TSN endpoint through at least some of a plurality of TSN switches embedded within corresponding fog nodes, and wherein said at least some TSN switches are selected based at least on said at least one communication constraint; 
iteratively search said plurality of service-specific resource pools, for said service specific computer-based resources satisfying said resource profiles and said resource constraints corresponding to said resource profiles; 
and maintain said at least one TSN endpoint and said peer TSN endpoint in an OFF state, and transform said at least one TSN endpoint and said peer TSN endpoint into an ON state, only in an event said communication between said TSN endpoint and said peer TSN endpoint is determined to satisfy said at least one communication constraint.

13. (Cancelled)

Reasons for Allowance
4.	Claims 1-4, 6, 8, 10 and 12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Applicant’s arguments filed 6/3/2020 have been considered and found persuasive in view of the above amendments. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455